EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher J. Maier (Registration Number 53,255) on 02/25/2021.
The application has been amended as follows: 
In accordance with the attached document containing “Claim Amendments for Examiner’s Amendment,” “OK to Enter /O.G./”, and “Requested” on the first page of the document.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The previous objections to the Title and trademark in the specification are withdrawn in light of Applicant’s amendments.  The previous objection to the specification regarding enablement is withdrawn in light of Applicant’s arguments.
Applicant’s amendment pertaining to “wherein an offset value between the data resource and the control resource in the frequency domain is utilized so that the data resource is determined and the target data is obtained from the data resource” is met by Dai at para. 0104 teaches the frequency-domain position of the data channel is indicated by information born by the corresponding control channel, or the frequency-
US 20170135105 A1 discloses the resource position of the control channel for scheduling the DL transmission data resource, the semi-statically configured resource offset position of the UL control channel, the dynamic resource offset position of the UL control channel indicated in the control channel for scheduling the DL transmission data resource, the offset value corresponding to the antenna port index for sending the DL transmission data, an initial time-domain position of a DL transmission data RAE, and an initial frequency-domain position of the DL transmission data RAE (para. 0037).
US 20180227908 A1 discloses the apparatus 1202/1202' for wireless communication includes means for receiving a downlink control message (e.g., 1204, 1216, 1218) means for determining a beta offset value for transmitting UCI (e.g., 1208) based at least in part on the downlink control message, means for transmitting the UCI on an uplink shared channel interleaved, e.g., in a frequency domain, with data based on the beta offset value (e.g., 1212, 1206), means for receiving the beta offset value (e.g., 1218), means for receiving a set of beta offset values (e.g., 1214), means for receiving an indication of the beta offset value in the set of beta offset values (e.g., 
US 20180317221 A1 discloses the information may be a subframe number, etc., indicating an absolute position of a time resource of the data, or an offset value indicating a relative position between the resource position of the control information and the resource position of the data (para. 0113).
US 20180176940 A1 discloses with reference to the sixth possible implementation of the first aspect, in a seventh possible implementation of the first aspect, the control information is further used to indicate a resource location of the uplink data on the uplink data channel, or the control information is further used to indicate a relative fixed location offset between a resource location of the uplink data on the uplink data channel and a resource location of the control information on the uplink control channel, or the control information is further used to indicate a relative offset between physical resource numbers of a resource location of the uplink data on the uplink data channel and a location of the control information on the uplink control channel (para. 0028).
However, the none of the prior art disclose that the offset value is sent from the network device to the terminal before the target data is sent to the terminal as claimed in the Examiner’s amendments.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.